Name: Council Regulation (EEC) No 443/86 of 24 February 1986 concerning the basic duties to be adopted in the Community of Ten for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  trade
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 50 / 9 COUNCIL REGULATION (EEC) No 443 / 86 of 24 February 1986 concerning the basic duties to be adopted in the Community of Ten for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 32 and 191 thereof, Having regard to the proposal from the Commission , Whereas the Council , acting on a proposal from the Commission , decided to bring forward by one year , that is , to the beginning of 1986 , the implementation of the tariff reductions provided for in respect of 1987 in the GATT multilateral trade negotiations , whereas Regulation (EEC) No 950 / 68 on the Common Customs Tariff was consequently amended by Regulation (EEC) No 3679 / 85 0 ); Whereas , in order to maintain Community preference for all products imported from the new Member States , the customs duties applicable to such products in the Community of Ten should be calculated on the basis of the new duties applicable from 1 January 1986 ; Whereas the basic duties originally stipulated under the Act of Accession should be maintained in respect of the products for which such duties are lower than the customs duties applicable on 1 January 1985 , HAS ADOPTED THIS REGULATION : Article 1 1 . The basic duties which shall be successively reduced by the Community of Ten as provided for in Afticle 31 in point 1 of Article 75 and in Article 173 ( 1 ) and ( 2 ) of the Act of Accession shall be the duties actually applied on 1 January 1986 to products originating in Spain . 2 . By way of derogation from paragraph 1 , however , the basic duties for the products listed in Annex I shall be those indicated against each product . Article 2 1 . The basic duties which shall be successively reduced by the Community of Ten as provided for in Article 190 , in point 1 of Article 243 , in Article 268 ( 2 ) ( a ) and 360 ( 1 ) ( a ), ( 2 ) and ( 3 ) of the Act of Accession of Spain and Portugal shall be the duties actually applied on 1 January 1986 to products originating in Portugal . 2 . By way of derogation from paragraph 1 , however , the basic duties for the products listed in Annex II shall be those indicated against each product . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1986 . For the Council The President G. BRAKS (') OJ No L 351 , 28 . 12 . 1985 , p. 2 . No L 50 / 10 Official Journal of the European Communities 28 . 2 . 86 ANNEX I List of products referred to in Article 1 ( 2 ) Common Customs Tariff heading No Description Basic duties ( % ) 03.01 Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : g ) Atlantic halibut and lesser or Greenland halibut : 2 . Lesser or Greenland halibut (Reinhardtius hippoglossoides) Free 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : 1 . Whole , headless or in pieces : b ) Cod (Gadus morhua, Boreogadus saida, Gadus ogac) Free II . Fillets : a ) Of cod (Gadus morhua, Boreogadus saida, Gadus ogac) Free 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : ex c ) Other :  Shrimps of the species 'Royal Red' (Haliporoides sibogae or Hymenopenaeus sibogae) peeled and deep-frozen , intended for the processing industry for the manufacture of products falling within heading No 16.05 ( a ) 9 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further prepared : ex B. Other :  Sweet red or green peppers , in pieces , with a moisture content not exceeding 9,5 % 10 16.05 Crustaceans and molluscs , prepared or preserved : ex B. Other :  Shrimps and prawns of the species Pandalus borealis boiled in water and shelled , whether or not frozen or dried , intended for the industrial processing of prodcuts falling within heading No 16.05 ( a ) 8,7 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . However , this basic duty shall not be applied where the treatment is carried out by retail sale or catering undertakings . 28 . 2 . 86 Official Journal of the European Communities No L 50 / 11 Common Customs Tariff heading No Description Basic duties ( % ) 28.20 Aluminium oxide and hydroxide ; artificial corundum : ex A. Aluminium oxide and aluminium hydroxide :  Aluminium hydroxide containing by weight not more than :  0,15 % of silicon dioxide  0,06 % of di-iron trioxide  0,20 % of disodium oxide Free 28.38 Sulphates ( including alums ) and persulphates : ex C. Peroxosulphates ( persulphates ):  Potassium hydrogenperoxomonosulphate Free 28.55 Phosphides , whether or not chemically defined : ex A. Of iron ( ferro-phosphorus), containing 15 % or more by weight of phosphorus :  Phosphides of iron ( ferro-phosphorus ) containing by weight :  not less than 68 % and not more than 72 % of iron  not less than 22 % and not more than 26 % of phosphorus  not more than 3,5 % of silicon of which not less than 99 % by weight is of a particle size of less than 20 micrometres , for the manufacture of varnishes or paints ( a ) Free 28.57 Hydrides , nitrides , azides , silicides and borides , whether or not chemically defined : ex A. Hydrides :  Silane ( silicon hydride ) Free 29.01 Hydrocarbons : D. Aromatic : ex VII . Other :  1,3-Diisopropylbenzene with a purity of not less than 94 % by weight Free 29.02 Halogen derivatives of hydrocarbons : A. Halogenated derivates of acyclic hydrocarbons : II . Chlorides : ex b ) Unsaturated :  1,2,3-Trichloropropenes Free 29.13 Ketones , ketone-alcohols , ketone-phenols , ketone-aldehydes , quinones , quinone-alcohols , quinone-phenols , quinone-aldehydes and other single or complex oxygen-function ketones and quinones , and their halogenated , sulphonated , nitrated or nitrosated derivates : G. Halogenated , sulphonated , nitrated or nitrosated derivates : ex II . Other : ^  2-Chloro-4'-isobutylpropiophenone 2 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 50 / 12 Official Journal of the European Communities 28 . 2 . 86 Common Customs Tariff heading No Description Basic duties ( % ) 29.14 Monocarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids : ex XI . Other :  2,2-Dichloropropionic acid 2,4 B. Unsaturated acyclic monocarboxyclic acids : IV . Other : ex b ) Other :  Crotonic acid Free 29.16 Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : ex D. Other single or complex oxygen-function carboxylic acids :  Methyl-5-(2,4-dichlorophenoxy)-2-nitrobenzoate Free 29.21 Other esters of mineral acids (excluding halides ) and their salts , and their halogenated , sulphonated , nitrated or nitrosated derivatives : B. Other products : ex II . Other :  l,l'-Dimethyl-2,2'-oxydiethylene tetraphenyl bis(phosphite) Free 29.22 Amine-function compounds : A. Acyclic monoamines : ex III . Other :  1,1 -Dimethylprop-2-ynylamine Free 29.25 Carboxyamide-function compounds ; amide-function compounds of carbonic acid : B. Cyclic amides : III . Other cyclic amides : ex b ) Other :  3,5-Dichloro-N-( l,l-dimethylprop-2-ynyl)benzamide Free ex 29.30 Compounds with other nitrogen-functions : I  Methyl isocyanate 3,6 29.31 Organo-sulphur compounds : ex B. Other :  Thiophanox ( ISO) 1,2 29.35 Heterocyclic compounds ; nucleic acids : ex Q. Other :  6-Hydroxy-2-phenylpyridazin-3(2H)-one Free 28 . 2 . 86 Official Journal of the European Communities No L 50 / 13 Common Customs Tariff heading No Description Basic duties ( % ) ex 34.02 Organic surface-active agents ; surface-active preparations and washing preparations , whether or not containing soap :  2-Alkyl-l-(2-(sodiooxycarbonylmethoxy)ethyl)-l-sodiooxycarbonylmethyl-2-imidazo linium hydroxide  Preparation not containing less than 30 % by weight 2-Alkyl-l-(2 ­ ( sodiooxycarbonylmethoxy)ethyl)-l-sodiooxycarbonylmethyl-2-imidazolinium dodecyl sulphate Free Free 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries not elsewhere specified or included : ex K. Refractory cements , mortars and similar compositions :  Sintered magnesite mixed with small quantities of mineral oils Free 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerised , and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds polyallyl esters and other unsaturated polyesters , silicones ): C. Other : I. Phenoplasts : ex a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  Thermosetting resin arising from the alkali-catalysed polycondensation of phenol and formaldehyde , in one of the forms mentioned in Note 3 ( b ) to Chapter 39 1,6 39.02 Polymerisation and copolymerisation products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Copolymer of acrylic acid having not more than 10 % by weight of alkyl esters of methacrylic acid for use as a thickener in textile printing pastes ( a ) Free XIV . Other polymerisation or copolymerisation products : ex a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  Copolymers of ethylene with acrylic acid , or with methacrylic acid , containing not less than 3 % and not more than 30 % of acrylic acid or methacrylic acid by weight , in one of the forms mentioned in Note 3 ( b ) to Chapter 39  Copolymer of tetrafluorethylene and hexafluorpropylene compounded with materials which are opaque to X-rays and containing not less than 15 % and not more than 30 % by weight of such materials Free Free ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 50 / 14 Official Journal of the European Communities 28 . 2 . 86 Common Customs Tariff heading No Description Basic duties ( % ) 51.01 Yarn of man-made fibres ( continuous), not put up for retail sale : ex A. Yarn of synthetic textile fibres :  Yarn , multiple , of polyamide , coated , impregnated or covered with a phenolic resin Free  Yarn of poly( /?-phenyleneterephthalamide ), for uses other than the manufacture of tyres or of products used in the manufacture of tyres ( a ) 0,8 56.01 Man-made fibres ( discontinuous), not carded , combed or otherwise prepared for spinning : ex A. Synthetic textile fibres :  Fibres of poly(p-phenylene terephthalamide) 0,8 58.07 Chenille yarn ( including flock chenille yarn ), gimped yarn ( other than metallised yarn of heading No 52.01 and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like : ex A. Braids of a width of 5 cm or less , of man-made fibres ( including monofil or strip of heading No 51.01 or 51.02 ), of flax , of ramie or of vegetable textile fibres of Chapter 57 :  Braid , wholly of polyglycollic acid yarn Free  Braid of yarn of a copolymer of glycollic acid and lactic acid , whether or not coated , for the manufacture of surgical sutures ( a ) Free 59.01 Wadding and articles of wadding ; textile flock and dust and mill neps : B. Flock and dust and mill neps : ex I. Of man-made fibres :  Fibres of poly(p-phenylene terephthalamide ) 0,8 ex 59.04 Twine , cordage , ropes and cables , plaited or not :  Braid , wholly of polyglycollic acid yarn Free  Braid of yarn of a copolymer of glycollic acid and lactic acid , whether or not coated , for the manufacture of surgical sutures ( a ) Free 59.17 Textile fabrics and textile articles , of a kind commonly used in machinery or plant : ex D. Other :  Yarn of poly(p-phenylene terephthalamide ), impregnated , oiled Free 62.05 Other made up textile articles ( including dress patterns): E. Other : ex II . Other :  Life-jackets ( b ) Free ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . ( b ) Intended for use in the maintenance and repair of aircraft of an unladen weight exceeding 15 000 kg , excluding aeroplanes of the following types : BAC 1-11 , Siddeley Trident , Airbus , Concorde , Mercure and F-28 , 28 . 2 . 86 No L 50 / 15Official Journal of the European Communities Common Customs Tariff heading No Description Basic duties ( % ) 84.55 Parts and accessories (other than covers , carrying cases and the like ) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52 , 84.53 or 84.54 : ex C. Other :  Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 256 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology ( C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a capacity of 64 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or other identification markings relating to assemblies complying with the abovementioned description Free  Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or other identification markings relating to assemblies complying with the abovementioned description Free  Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not excedd 17 X 39 mm , on which are mounted :  four UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits each with a storage capacity of 64 K bits and a quartz window on the upper surface 28 . 2 . 86No L 50 / 16 Official Journal of the European Communities Common Customs Tariff heading No Description Basic duties (% ) 84.55 (continued) ex C.  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letter : EDH 7832 MC-35 or  other identification markings relating to assemblies complying with the abovementioned description Free Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 X 39 mm , with not more than 28 connecting pins , on which are mounted :  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification marking relating to assemblies complying with the abovementioned description Free Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 64 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or 28 . 2 . 86 Official Journal of the European Communities No L 50 / 17 Common " Customs Tariff heading No Description Basic duties ( % ) 84.55 (continued) ex C.  other identification markings relating to assemblies complying with the abovementioned description Free  Assemblies for automatic data-processing machines comprising a UV-erasable , programmable , read-only memory (EPROM) with a storage capacity of 64 K bits and a static random-access memory of C-MOS technology ( C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  one UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit , with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90804 BS-25 ( 15 ) EDH 90804 BS-30 ( 20 ) or other identification markings relating to assemblies complying with the abovementioned description Free  Assemblies for automatic data-processing machines comprising UV-erasable , programmable , read-only memories (EPROM's ) with a storage capacity of 128 K bits and static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 128 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 X 39 mm , with not more than 28 connecting pins , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs ) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 91616 CL-30 ( 20 ) or No L 50 / 18 Official Journal of the European Communities 28 . 2 . 86 Common Customs Tariff heading No Description Basic duties ( % ) 84.55 (cont. 'd) ex C.  other identification markings relating to assemblies complying with the abovementioned description Free  Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs ) with a storage capacity of 64 K bits and static random-access memory in C-MOS technology (C-MOS S-RAM) with a storage capacity of 48 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm with 28 connecting pins on which are mounted :  a UV-erasable , programmable , read-only memory (EPROM ) in the form of a monolithic integrated circuit wiht a storage capacity of 64 K bits and a quartz window on the upper surface  three static random-access memories in C-MOS technology (C-MOS S-RAM) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a dedoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90806 BS-25 ( 15 ) EDH 90806 BS-30 ( 20 ) or  other identification marking relating relating to assemblies complying with the above description Free 84.63 85.21 Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing ( including friction gears and gear-boxes and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft couplings : B. Other : ex II . Other :  Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes Thermionic , cold cathode and photo-cathode valves and tubes ( including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes ); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : Free 28 . 2 . 86 No L 50 / 19Official Journal of the European Communities Common Customs Tariff heading No Description 85.21 (continued) A. Valves and tubes : ex III . Cathode-ray tubes for television sets :  Cathode-ray tubes (colour ) equipped with a perforated mask ( so-called 'dot mask') with electron guns placed in a triangle ('delta' technique ) or placed side by side (' in-line' technique ) with convergence errors of not more than 0,8 mm in the corners , having a diagonal angle of deflection not exceeding 90 ° and with maximum colour dot spacing of less than 0,4 mm ex V. Other : Cathode-ray tubes (colour ) equipped with a perforated mask ( so-called 'dot mask') with electron guns placed in a triangle ('delta ' technique ) or placed side by side ('in-line ' technique ) with convergence errors of not more than 0,8 mm in the corners , having a diagonal angle of deflection not exceeding 90 ° and with maximum colour dot spacing of less than 0,4 mm D. Diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : ex II . Other :  Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 50 mm , with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 or other identification markings relating to ROMs complying with the abovementioned description Free  Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of 1 megabit in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HN 62301 P or other identification markings relating to C-MOS ROMs complying with the abovementioned description Free  UV-erasable , programmable , read-only memories (EPROMs ) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface and bearing : No L 50 / 20 Official Journal of the European Communities 28 . 2 . 86 Common Customs Tariff heading No Description Basic duties ( % ) 85.21 (continued) D. ex II .  an identification marking either consisting of or including one of the following combinations of figures and letters : B 1702 A AMI 702 ADC 82140 PP or  other identification markings relating to EPROMs complying with the abovementioned description  UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 16 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combination of figures : 27128 or  other identification markings relating to EPROMs complying with the abovementioned description Free 3,4  UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface and bearing:  an identification marking either consisting of or including the following combination of figures or figures and letters : D 27256 27256 TMS 27256 JL 27 C 256 or  other identification markings relating to EPROMs complying with the abovementioned description Free  Dynamic , random-access memories of N-MOS technology (N-MOS D-RAMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with not more than 20 connecting pins or contact areas and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 41245 TMM 4256 AP HM 50257 PD 41256 D TMM 4256 P TMM 41257 MCM 4256 S MCM 6256 TMS 4256 MCM 6257 TMS 4257 MCM 4267 S 81256 81257 82256 28 . 2 . 86 Official Journal of the European Communities No L 50 / 21 Common Customs Tariff heading No Description Basic duties ( % ) 85.21 D. ex II . or Icontinued) other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 2 Static , random-access memories ( S-RAMs), with a storage capacity of 16 K x 1 bit , a maximum access time of 35 ns and a standby power of not more than 150 milliwatts , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 X 33 mm , with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : HM 6267 HP-35 MCM 2016-35 MB 81 C 67-35 or other identification markings relating to S-RAMs complying with the abovementioned description 3,4 Static , random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 2 K x 8 bits and a maximum access time of 45 ns , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : TMM 2018 H-35 TMM 2018 H-45 65161 65162 or other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 3,4 Direct-access memory controllers of N-MOS technology (N-MOS DMA controller ), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 8237 8257 MCM 68440 MCM 68450 HD 6844 HD 68 A 44 HD 68 B 44 HD 68450-4 HD 68450-6 HD 68450-8 or AM 9517 A CO 21698 other identification markings relating to N-MOS DMA controllers complying with the abovementioned description Free No L 50 / 22 Official Journal of the European Communities 28 . 2 . 86 Common Customs Tariff heading No Description Basic duties ( % ) 85.21 (continued) D. ex II .  Graphic display controller (GDC ) with the capacity for controlling a 256 K word 16 bit memory , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 52 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : PD 7220 or other identification markings relating to GDCs complying with the abovementioned description Free 16 bit microprocessor in H-MOS technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU ), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic , a programmable wait state generator with BUS control unit , contained in a housing whose external dimensions do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : C 80186 or other identification markings relating to 16 bit microprocessors complying with the above description Free Non-volatile memory , in the form of a monolithic integrated circuit , consisting of C-MOS S-RAM , with a capacity of 16 K bits and internal power supply , contained in a housing whose exterior dimensions do not exceed 17 x 33 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of the following combination : MK 48 Z 02 ( B ) or other identification markings relating to non-volatile memories which conform to the foregoing description Free ex 90.13 Optical appliances and instruments ( but not including lighting appliances other than searchlights or spotlights ), not falling within any other heading of this Chapter ; lasers , other than laser diodes :  Liquid crystal devices (LCD), whose external dimensions do not exceed 40 x 154 mm with not more than 192 contact areas , consisting of a layer of liquid crystal between two glass sheets or plates with a minimum of 7 and a maximum of 32 figures or letters , and bearing : 28 . 2 . 86 Official Journal of the European Communities No L 50 / 23 Common Customs Tariff heading No Description Basic duties % ex 90.13 (continued)  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 1000000-0001 to 9999999-9999 or  or other identification marking relating to liquid crystal devices complying with the abovementioned description 1,6 92.11 Gramophones , dictating machines and other sound recorders or reproducers , including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : B. Television image and sound recorders or reproducers : I. Using magnetic tape on reels or in cassettes : a ) Of a width of 1,3 cm or less and allowing recording or reproduction at a speed of 50 mm per second or less II . Other 3,2 3,2 No L 50 / 24 Official Journal of the European Communities 28 . 2 . 86 ANNEX II List of products referred to in Article 2 (2 ) Common Customs Tariff heading No Description Basic duties ( % ) 03.01 Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : g ) Atlantic halibut and lesser or Greenland halibut : 2 . Lesser or Greenland halibut (Reinhardtius hippoglossoides) Free 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : b ) Cod (Gadus morhua, Boreogadus saida, Gadus ogac) Free II . Fillets : a ) Of cod (Gadus morhua, Boreogadus saida, Gadus ogac) Free 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead ), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : ex c ) Other : Shrimps of the species 'Royal Red' (Haliporoides sibogae or Hymenopenaeus sibogae), peeled and deep-frozen , intended for the processing industry for the manufacture of products falling within heading No 16.05 ( a ) 9 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further prepared : ex B. Other :  Sweet red or green peppers , in pieces , with a moisture content not exceeding 9,5 % 9,4 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . However , this basic duty shall not be applied where the treatment is carried out by retail sale or catering undertakings .